517 F.2d 935
J. Elbert PETERS et al., Plaintiffs-Appellants,v.Dudley CLARK et al., Defendants-Appellees.
No. 72-1093.
United States Court of Appeals,Fifth Circuit.
Aug. 18, 1975.

Dieter J. Schrader, Huntsville, Ala., for plaintiffs-appellants.
Ralph H. Ford, Huntsville, Ala., James F. Trucks, Jr., Reid B. Barnes, Birmingham, Ala., for defendants-appellees.
Before WISDOM, GOLDBERG and CLARK, Circuit Judges.
PER CURIAM:


1
In this cause this Court concluded that Reese v. Dallas County, Alabama, 5 Cir. 1974, 504 F.2d 879 (en banc) compelled a holding that the statutory plan for the election of the County Commission of Madison County, Alabama, violated the equal protection clause of the Fourteenth Amendment, 5 Cir., 508 F.2d 267.  The United States Supreme Court reversed the judgment of the Court of Appeals in the Dallas County case.  421 U.S. ---, 95 S.Ct. 1706, 44 L.Ed.2d 312 (43 L.W. 3611, May 19, 1975).  The Supreme Court vacated the judgment in this cause, with costs, and remanded the case to the Court of Appeals for the Fifth Circuit for further consideration in the light of Dallas County, Alabama v. Reese, 421 U.S. ---, 95 S.Ct. 1706, 44 L.Ed.2d 312 (1975); Clark v. Peters, --- U.S. ---, 95 S.Ct. 2647, 44 L.Ed.2d --- (43 L.W. 3674, June 23, 1975).


2
Considering this cause in the light of the Supreme Court's opinion in Dallas County, Alabama v. Reese, we now hold our earlier judgment was erroneous.  It is ordered that the judgment of the district court be affirmed, with costs taxed to the plaintiffs, J. Elbert Peters et al.  The case is remanded to the United States District Court for the Northern District of Alabama for appropriate proceedings, if any, in conformity with this order and the opinion of the United States Supreme Court in Dallas County, Alabama v. Reese.